DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the Request for Continued Examination filed on 3 August 2021.
This office action is made Non Final.
Claims 23, 33, and 39 have been amended.
The 112 rejection of Claims 23, 26-27, 29-30, 33, 36-37 and 39-41 has been withdrawn by the persuasiveness of Applicant’s arguments. 
	Claims 23, 26-27, 29-30, 33, 36-37 and 39-41 are pending. Claims 23, 33, and 39 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26-27, 29, 33, 36-37, and 39-41 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over boyd et al (US 20110302152, filed 6/7/2010) in further view of AlchemyAPI ("AlchemyAPI Documentation”, collectively as whole available online as 8/19/2010) in further view of Kiciman et al (US 20110113349, pub. 5/12/2011) in further view of Stibel (US 20130018699, filed 7/16/2012; provisional 61508256 filed 7/15/2011) in further view of He et al  (US 20120159635, pub. 6/21/2012; filed 12/15/2010)
	As per independent claim 23, boyd et al discloses
determining, by a computing device, a context associated with an article on a web page, said context comprising information related to the article;  (0035; 0040: Discloses analyzing a web page to determine the topic of the web page may be useful in determining current interests of the user and thus in determining which social media data may be relevant to the user at that time wherein one or more entities that are related to the web page are identified by examining the text of the web page)
analyzing the article; extracting a list of key terms from the article based on the context, said list comprising a first key term that corresponds to the context;  (0035; 0040, 0050, 0056-0058; Claim 1: Key terms (entities) are identified within the article and used to find supplemental content such as social media posts. This process includes extracting in order to search social media comprising the entities)
searching multiple websites on a network, via the computing device, for a first set of live posts based on the first key term; identifying, via the computing device, based on said search, the first set of live posts from the multiple websites on the network, each live post comprising digital content that corresponds to the first key term and (0028, 0042-0044; 0048: supplemental content such as social media is searched to find data containing the entities. Boyd discloses the social media data is network data distributed over a network (0033). Thus, searching for supplemental content is searching on a network for social media data from sources of social media data. Boyd states specifying source(s) of social media data. The word “source(s)” contains a parenthetical plural(s) which means the source could be one or more sources. This indicates that multiple sources can be specified by the user.   Boyd discloses the social media sources (for searching) includes Facebook and Twitter. (0007, 0101) Facebook and Twitter are known website/applications that contain live posts (e.g. status updates, tweets articles, information)(posts originated from Facebook and/or Twitter). Applicant states/confirms that Facebook and Twitter are websites according to Paragraph 0044 and Applicant’s remarks filed on 9/3/2020. Thus, social media sources Facebook and Twitter are websites as defined by the Applicant. Thus, when boyd discloses the social media search to include sources, such as Facebook and Twitter, boyd is searching each of these websites for posts and determine if said posts comprise content associated with the extracted entities. See FIG 5.  Thus, boyd discloses searching multiple websites over a network for network data such as live posts on social media. Furthermore, the posts from Facebook and/or Twitter contain digital content (See FIG 7a, 7b: posts contain (digital) text) Furthermore, the webpage content/topic/text and the social media posts/data are compared to determine if any of the social media data is related to the same topic as the webpage (0028, 0042-0044; 0048)  Posts having the entities/key terms are selected for display. Posts without the entities are not selected to be displayed. Thus, only posts that related to same topic of the extracted entities (only relevant social media posts containing the extracted entity/entities) are displayed to the viewer. Furthermore, Boyd discloses a server (over a network) obtains that webpage comprising the article/text and the supplement content/social media to do the comparison/analyzing.  (0133) 
retrieving, via the computing device, each live post in the first set of live posts of each live post’s respective website among the multiple websites. (FIG 5, 0101: User can select multiple sources of where the social media posted is be obtained from. For example, the user can select to obtain posts from both Facebook and Twitter and any other social media network/website. Thus, this clearly shows that the Facebook posts only come from Facebooks and Twitter’s tweets only come from Twitter. Therefore, boyd is showing the live posts come from their respective website (Facebook, Twitter) In addition, the social media posts comprising the identified entities/key terms from only the selected social network sources are obtained. (0133, FIG 7a, b))
updating, via the computing device over the network, the display/GUI to additionally display the first set of live posts and list  of key terms (0045, 0118, 0133; FIG 7a,b: Discloses transmitting from a server to the client and displaying, on the client,  the key terms/entities that were identified and the selected social media posts comprising the identified entities/key terms. FIG 7A shows a list of key terms along with the social media post) 
receiving, by the computing device over the network, a response from a user on the web page to a particular live post from the first set of live posts that are displayed (0029, 0118: allows the users to reply to the units of social media content that are displayed)

Furthermore, boyd discloses the identifying and extracting of keyterms based on context from a webpage is done through an entity identification facility (0050, 0064 0087; FIG 2). However, boyd et al fails to disclose executing, a term extraction application programming interface API to analyze an article and based on the analyzing by the API, identifying and extracting a list of key terms from the article based on the context. However, AlchemyAPI is an API used to analyze webpages/articles, identify terms based on the context and extract them. (pg 1-54: Named entities, keywords are extracted using contextual cues)
It would have obvious to one of ordinary skill in the art to have modified the cited art with the extraction API by AlchemyAPI since it would have provided the benefit of provides content owners and web developers with a rich suite of content analysis to expose the semantic richness hidden in any content and used to enhance your website, blog, content management system, or semantic web application.
Furthermore, boyd discloses obtaining posts from social media sites such as Facebook and twitter wherein the posts obtained are posts posted x amount of hours ago that contain matching entities from the articles which could be a form of live posts (FIG 7B) However, the cited art fails to specifically disclose displaying the set of (live) posts and key terms on the web page displaying the article by updating, via the computing device over the network, the web page to additionally display the first set of live posts and the list of key terms. Note: the claimed language does not explicitly state how the list of key terms are displayed, just the key terms of a list are displayed in some fashion. Therefore, the broadest reasonable interpretation is applied.  However, Kiciman discloses the display of keyterms and posts associated with the keyterms are displayed on/within the webpage, comprising the article, on a client computing device. For example, Kiciman discloses an individual reviewing a web page that pertains to a certain topic, and a contact of the individual has posted a message via the social networking application that is related to such topic, the at least one social networking message (indicating at least more than one) can be displayed to the individual together with the content of the web page. (0025) Thus, Kiciman discloses at least one (thus multiple is possible) live post/message, related to the topic of the article is viewing on a web page, is displayed on the webpage the user is viewing. In other words, the webpage is updated to display these live posts.  In further detail, FIG 4 and 5 discloses a webpage comprising an article of text that contains key terms. These key terms are then associated with multiple social networking messages.  It is noted that Kiciman discloses that these social networking messages are related to the keyterms within the article in the webpage being displayed. These social networking messages are communicated to the webpage and displayed on the webpage with the keyterms and article. (See FIG 5; Paragraph 0047, 0049, 0058; Claim 1).  The Examiner respectfully states that the matching of key terms in the article with social networking messages were determined by extracting entities/keywords from the webpage. (0040, 0057: step 802-806; 0060: step 908-910) These keyterms entities/keywords are compared with content of a plurality of social networking messages from a social networking application. (0029, 0030; ) on a web server (0026) . Kiciman discloses the social networking application is similar to known social media/networking applications at the time of Applicant invention such as Facebook wherein these types of application disclose status updates and other form of (live) postings (0023-0024). Facebook comprises live posts that are forms of social networks messages. Furthermore, the matching of the messages with the keyterms from the webpage involving filtering the social messages. Para 0030 states " compare an entity extracted from the content 106 of the web page 104 with entities extracted from the social networking messages posted by the contacts 110-112 of the individual via the social networking application 108. A ranker component 122 can assign a score to each social networking message based at least in part upon the comparison undertaken by the comparer component 120. Therefore, a social networking message that has an entity extracted therefrom that is substantially similar to the entity extracted from the web page 104 will most likely be assigned a higher score than a social networking message that is not associated with an entity that is substantially similar to the entity extracted from the web page". Social messages comprising the extracted keyterm that has an assigned keyterm above the threshold are kept and displayed in the webpage (as further explained below). In addition, Kiciman discloses another form of filtering by filtering social messages based on content from being displayed on the web page even if they have a score. Once it is determined that the obtained social networking messages are related to the keyterm(s) (by using the score), the at messages along with the keyterm is transmitted to the webpage to be displayed with the webpage comprising the article (FIG 5, 0033, 0058, step 814; Claim 1). This is a form of updating the webpage to additionally display the messages and list of key terms. Thus, Kiciman et al discloses extracting one or more terms from a one or more terms from a webpage, searching social networks for posts with the extracted term that includes filtering the posts, obtaining social network posts/messages wherein the webpage is updated to additionally display (a list of) keyterms and set of (live) posts associated with the terms.
 It would have obvious to one of ordinary skill in the art to have modified the cited art with the displayed posts and keyterms of Kiciman et al since it would have provided the benefit of providing an individual that is viewing an arbitrary web page with social networking messages that are in some way are related to content of the web page. (0004)
Therefore, in conjunction with Boyd, the combination of the display of the article and posts of boyd with the display of the article, (live) posts, and key terms on a web page of Kiciman results in teaching “updating, via the computing device over the network, the web page to additionally display the first set of live posts and the list of key terms”. 
Furthermore, as stated,  Boyd discloses obtaining posts from social media sites such as Facebook and twitter wherein the posts obtained are posts posted x amount of hours ago that contain matching entities from the articles, which could be a form of live posts. Kiciman discloses messages being posted via the social networking application that is related to such topic, the social networking messages are displayed to the individual together with the content of the web page. Thus, Kiciman discloses after each of the social media messages are posted, each are displayed with the content of web page; therefore, each of the messages is considered a live post. However, the cited art does not explicitly state that their live posts being an uploaded message a website, . Note: The claim language and Applicant's specification fail to specifically disclose the interpretation of "live" and “uploaded by a user”; therefore, the broadest reasonable interpretation is applied. “live” could mean publishing the post to the social media service. In addition, on page 10, second paragraph of the arguments that were previously filed on 9/29/18, Applicant discloses/stated “uploaded/posted”; therefore, disclosing that posting is the same as uploading. Therefore, "Uploaded by a user” means a user posting the message to the social media service. Thus, “live posts being an uploaded message a website” means when the message that currently/just posted onto a website by a user. Therefore, under the broadest reasonable interpretation, a live post is a message that is posted/uploaded by a user to a webpage/website of a social media service/provider. Thus, Stibel discloses identifying entities off of social media posts published by users (analogous to boyd and Kiciman) from social media sites/providers. Stibel discloses a post is any communication that is published to a digital medium and that is viewable by at least one entity that is unrelated to the “poster”. Stibel discloses the digital medium could be viewed a social media site/providers that network two or more entites wherein a social media site/provider could be viewed as website. In addition, Thus, Stibel discloses a post includes any communication that is published to a website of a social media site via a network and that is viewable by at least one entity that is unrelated to the “poster”.  Stibel discloses the social media site/provider could be Facebook or Myspace. Thus, based on Stibel explanation, posting on Facebook or Myspace means posting on Facebook’s or Myspace’s website using a network. Furthermore, Stibel discloses posts, onto the social media site/provider, which includes, but not limited to,  Facebook posts and Myspace posts on their respective website, are published by users to their respective social media service provider that are accessible to at least one other user (NonPro (NP): 0022; Pro(P): 0019) Also, Stibel discloses that the once the user submit the posts, they are aggregated for identifying entities from the message in real-time. In other words, the aggregation is performed in real-time as the user submits (uploads) the posts to a social media site/prover (website). (NP: 0032-0033, P: 0026). Stibel discloses aggregating posts from social media sites/providers (websites) such as Facebook which include live, streaming, continuous or other real-time posts that users published to social media sites/provider. (NonPro (NP): 0024; Pro(P): 0019, 0021)  Stibel in the provisional explicitly states " as soon as a user publishes a post to the service provider … the post becomes accessible by other users of the service provider”. (0021) Thus, the post is accessible by other users and aggregated with other posts for identifying entities within the post(s) as soon (immediately) as the user publishes the post in to/in a social media site/provider (website); therefore, the post is immediately available for other users in real-time (as the user posts/uploads the post to a website). Furthermore, publishing the post to the server provider implies using a network to publish the post (i.e. publish over the network) Also, Stibel discloses the post(s) can be live and in real-time that users publish to the social media providers (uploading). NonPro (NP): 0024; Pro(P): 0019,0021) Furthermore, the post streaming implies a network is used; thus, a uploading over a network. Therefore, Stibel discloses uploading (posting) messages/communication that are accessible by other users as soon its published on the social media service provider (Facebook, Myspace). Thus, Stibel discloses a live post based on the language being claimed since the post comprises a communication/message, is uploaded/published "live” since its accessible by others users immediately on the social media service, and the post was uploaded by the user to the social media site/provider (website). Furthermore, Stibel explicitly discloses creating to a social media service/website such as Facebook and/or Myspace. In addition, 0028 states the post created could be a Twitter tweet or a Facebook post. Thus, Stibel discloses a message being a live post since it’s a message is uploaded over a network by a user to a social media (networking) website.
It would have obvious to one of ordinary skill in the art to have modified the cited art with the cited feature(s) of Stibel since it would have provided the benefit of providing a platform and services that deliver online postings that impact entity credibility to the target entity in an automated, real-time, and omnipresent manner.
Therefore, based on conjunction of Stibel in view of the other cited art, the combination of the cited art discloses live posts being an uploaded message to a website such as Facebook and comprises digital content corresponding to the first key term. 
Furthermore, boyd discloses the ability to reply social media data/posts while viewing the web page (0029, 0118)  0029 of boyd states “Social media data that relates to those entities may therefore be presented to the user together with the web page, to permit the user to view, reply to, or otherwise interact with relevant social media data while viewing the web page”. 0118 discloses replying to a unit of social media. Furthermore, boyd discloses multiple posts being displayed that allows the user to select one of the posts. Boyd clearly states the user can reply to any one of the displayed posts shown in FIG 7B. Thus, boyd discloses receiving, by the computing device over the network, a response from a user associated with the webpage to a particular live post from the first set of live posts that is associated with the web page. Furthermore, Kiciman discloses the ability for the user to reply to a selected message of messages that appears on webpage wherein the reply is transmitted to the source of the post. (0009, 0051, 0064). As state above, Kiciman discloses each of the message are added to the webpage, by updating the webpage, and can be all displayed. Thus, Kiciman discloses a reply to a post selected from multiple posts on the updated webpage.   However, the cited art fails to specifically disclose receiving, by the computing device over the network, a response from a user on web page to a particular live post from the set of live posts thats displayed on the updated web page along with the article: causing, by the computing device, in response to receiving the response, the response to initially be displayed on the updated web page, such that the response is displayed in association with the particular live post; causing, over the network, after displaying the response on the updated web page, the web page to be updated to additionally display the response on the web page in association with the particular live post; causing, over the network, the response to be posted on the original network location which the first live post was retrieved. In other words, the cited art does not explicitly teach retrieving a post from a first website, displaying it on a second website; then receiving a reply to the post on the second website, displaying it on the second website, then causing it to also be displayed on the first website according to the Applicant  (See remarks, filed 8/3/2021, on pages 10-15) 
However, He et al discloses that a first user creates a post that is stored in a comment database wherein the post is displayed at a third party website (first website) along at the first user’s news feed/profile page (a form of a webpage). The comment database, news feed and/or third party website would be viewed as the source of the “live” post. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, He discloses the user can create multiple posts which each are stored in the database and each posts are displayed at the third party website along at the first user’s news feed/profile page. Thus, the website and first user’s page would be updated with the multiple posts. A second user can access the first’s user news feed/profile (updated) page (second website) which contains the first user’s multiple posts and then comments on a selected post. In other words, the second user replies to one of the first user’s post/comment. FIG 4B shows an embodiment of one of the multiple posts of the first user that a second user can reply to in which the second user’s response is added below the selected first’s user comment on first user’s news feed/profile (updated)  page (Second website) that the second user was replying to. Thus, He shows receiving a response on the (updated) page to a particular post (of the set of posts). Thus, first user’s news feed/profile page is updated to additionally display the response on the first user’s news feed/profile page in association with the first live post that was selected from the set. In order for the news/profile page to be updated with the second user’s response with the select post, it is implicit that the second user’s reply/response was identified as being a response to the selected first user’s post prior to the news feed/profile page being updated. The second user’s post/comment is then stored with the selected first user’s comment in the comment database and is also displayed on the first’s user news feed/profile page. Furthermore, the webserver hosting the third party website that also contains the selected first user’s post is then refreshed and accesses the comment database for new posts/replies. The webserver hosting the third party website identifies, in the comment database, that a reply/response to the selected first user’s post has been made which results in the third party website (first website) on the server being updated to display the second user’s reply/comment/response to the selected first user’s post. The web server and comment database are separate and communicate via network (FIG 1). Thus, the third party website (first website) is updated to additionally display the response (from the second user) on the third party website in association with the selected (first user) post. The second post originated from the comment database and/or first user’s profile/news feed (source location of the second post). Transferring the second post from the database and/or news feed to the webpage involves the use of a network. (FIG 4A-C; 0034).Thus, He also discloses the second user’s response to be posted on the third party website which the selected first live post from the first user was retrieved. In other words, He discloses a first webpage comprising post “403” wherein a first user created post “403” on the first webpage. (FIG 4; 0034) Post “403” is also (re)published on a second webpage. (FIG 4A; 0034)  Thus, He discloses post 403 on a first webpage, which the post originated from and post 403 also being on a second webpage. A second user decides to respond to post 403 on the second webpage. The second user enters their response into box 410 and hits the submit icon 411 creating response (post) 404. By hitting icon 411, this results in the second webpage being updated to display the response 404 under post 403. (FIG 4B; 0034). Therefore, He is receiving a response on the second webpage to post 403 that is displayed on the second webpage.  Furthermore, when the second user hits icon 411, it is implicitly known that this send a request to have the submitted second user’s response to be added to the second webpage. And since this request is a response to post 403, it is implicitly known that the system hosting the second webpage identifies that a response to post 403 was made and places the second user’s response (response 404)  to be placed under post 403 on the second webpage (See FIG 4B). Furthermore, since post 403 is also on the first webpage and both the first webpage and second webpage are linked because they both displaying the same post, the first webpage is updated with the second user’s response (response 404). The second user’s response (response 404) is displayed below post 403 on the first webpage also. (FIG 4C; 0034)  In addition, post 403 originated from the first webpage, thus, the second user’s response (response 404) was posted to the respective webpage which post 403 was retrieved. As stated above, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the functionality of a second user with post 403 can be repeated with a different post by the second user. 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the cited feature of He et al since it would have provided the benefit of synchronizations of user comments between the social networking system and a third party website (0034)
	Thus, in conjunction with the cited prior art, the combination of the prior art would identify key terms on a webpage and search for a set of live posts on websites (that streamed live and uploaded by the user to a website) to be displayed on the webpage wherein the posts to be displayed on the webpage are selected based on containing or being associated with identified key terms of the webpage. Once the posts have been identified, the key terms and identified posts are display on the webpage by updating the webpage with the posts and key terms along with the article itself. Furthermore, the combination discloses identifying a response/comment/reply to a live post from the set of posts displayed on the webpage with the article and updating the webpage with the article to include the response/comment/reply on the webpage to the live post from the set of posts and then adding the reply/comment/response to the webpage/location in which the first post from the set of posts originated/was retrieved.
As per dependent claim 26, boyd et al discloses finding posts with one or more extracted terms. In addition, Kiciman et al discloses extracted one or more terms from a webpage, search social networks with the extracted term, obtaining social network posts/messages and updating the web page to include the obtained social network posts/messages (Abstract, 0033; FIG 8) Furthermore, if the functionality can be performed once, then the functionality can be performed again. Thus, for each term extracted, a set of social media posts are obtained based on the extracted search term. Thus, if Kiciman can perform the method of finding related messages based on a key term and display the key term and related message(s) with the key term on the webpage a first time; then Kiciman can perform the same method/functionality a second time with a different keyterm. 
	As per dependent claim 27, boyd et al discloses the second key term is identified based on a received selection from a user (0116-0117: User can selected listed key terms and display associated posts regarding the keyterm)
	As per dependent claim 29, boyd discloses the ability to “like” posts (0118) (an indication of feedback by a user that post is a preferred post). Thus, boyd discloses the ability for a user to like a social media post. Furthermore, based on the rejection of Claim 23 and the rationale incorporated, He et al discloses the ability to “like” any comment.  Thus, He discloses the ability for a user to like a social media post on the webpage. (FIG 4A-C; 0032, 0034)
	As per independent claims 33 and 39, Claims 33 and 39 recite similar limitations as in Claim 23 and rejected under similar rationale. Furthermore, boyd et al discloses a processor and a medium (FIG 8, 9; 0127-0134)
	As per dependent claims 36-37, 40-41, Claims 36-37, 40-41 recite similar limitations as in Claims 26-27 and are rejected under similar rationale.

Claim 30 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over boyd et al in further view of AlchemyAPI in further view of Kiciman et al in further view of Stibel in further view of He in further view of Constine ("Facebook Comments Can Now Display Photos, Play Videos, and Preview Websites”, pub, 7/21/2011, pg 1-4)
As per dependent claim 30, claim 30 recites similar limitations as in Claim 23 and is rejected under rationale. Furthermore, boyd et al and Kiciman discloses the search and obtained posts include posts from Facebook.  However, the cited art fails to specifically disclose the one or more live posts comprises at least of textual conservation between a plurality of users on the network and URLs. On the other hand, Constine discloses that a user can post URLs into in one or more posts/status updates/replies. (page 1-2)
It would have obvious to one of ordinary skill in the art to have modified the features of the cited art with the feature disclosed by Constine  since it would have provided the benefit of making comment reels more engaging, keep users from having to click links blindly, and allow them to compellingly reference off-site content in conversations. (page 1)

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
On pages 10-15, in regards to the independent claims, Applicant argues that the each of the cited art, boyd, Kickiman, and He, do not teach the subject matter/limitations: “updating, via the computing device over the network, the web page to additionally display the first set of live posts and the list of key terms; receiving, by the computing device over the network, a response from a user on the web page to a particular live post from the first set of live posts that are displayed on the updated web page along with the article; causing, by the computing device, in response to receiving the response, the response to initially be displayed on the updated web page, such that the response is displayed in association with the particular live post; and causing, over the network, after displaying the response on the updated web page, the response to be posted to a respective website among the multiple websites from which the particular live post was retrieved.” as claimed. First, , Applicant argues boyd does not a web page being updated (or modified) to display, in addition to an originally displayed article, social media posts and the key terms that were extracted from the article and used to identify the social media posts. Applicant argues that boyd discloses the social media posts are displayed next to the webpage, not on the webpage. Second, Applicant argues boyd, Kiciman, and/or He do not teach the subject matter of retrieving a post from a first website, displaying it on a second website; then receiving a reply to the post on the second website, displaying it on the second website, then causing it to also be displayed on the first website. Applicant argues that boyd does not teach the limitation/subject matter because boyd merely teaches a webpage being shared between users/devices where contextually related data can be added to the webpage. Furthermore, Applicant argues that Kiciman does not teach the limitation/subject matter because Kiciman merely teaches a first user having a message posted on his/her page by a second user. The first user can reply through his page where the response can be posted to the second user's page. Applicant argues that He does not teach the limitation/subject matter because He merely provides a system where a comment posted by a user on a social network is posted on third party site. Thus, Applicant argues that He discloses the response post is received on the social site and not the website. Thus, Applicant argues that He or any other references does not teach receiving and displaying the social post on a website, then after receiving a response to the post on the website, displaying the response on the website and the social site from which the social post originated. However, the Examiner disagrees.
The Examiner respectfully states, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that boyd, Kiciman, and/or He, and/or Alchemy API do not teach the limitations/subject matter of  by merely concluding that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim limitation/subject matter is different from the teachings of each of the reference. Furthermore, Applicant argues that boyd, Kiciman, and/or He, and/or Alchemy API, individually do not teach all of the argued limitations/subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Furthermore, based on the claimed language, Applicant’s claimed invention does not explicitly state how exactly the webpage is updated with the live post and list of key terms. The claim is silent on how exactly the key terms and posts are displayed on the web page. The language only states the posts/terms are displayed, but is silent on when each of the posts/terms are display, how each are displayed and where each are displayed. Therefore, the broadest reasonable interpretation is applied. Furthermore, Applicant’s claimed invention does not explicitly state that a user replies to a particular post on the website while on the website. In other words, the language does not limit the user having to be at the webpage to reply/response to the particular live post. The language of the claim only states the receiving a response from a user on the webpage to a particular live post that is displayed on the webpage, but does not say how exactly the response is received and that the user is at the webpage when a response on the webpage is received. It does not state the user is on the website when the response is received. The language clearly states the webpage receiving a response from the user to a particular live post. In other words, the response/reply can occur on another or any other available webpage on the network as long as a reply/response by a user has been received on the webpage and is a response to the particular live post that happens to be appearing on the webpage. In fact, Paragraph 0044 only states that the user can reply to a live post. It does not state where exactly the user creates the reply. Therefore, Applicant’s specification does not state that the user is on the webpage when a response is created, only that the webpage receives a response from a user. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant 's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Therefore, under the broadest reasonable interpretation based on the limitations based of the claim language, the Examiner respectfully states boyd, Kiciman, and He boyd teach the argued limitations. The Examiner states boyd teaches the matter of updating, via the computing device over the network, the display/GUI to additionally display the first set of live posts and list  of key terms. 0045, 0118, 0133; FIG 7a,b of boyd discloses transmitting from a server to the client and displaying, on the client,  the key terms/entities that were identified and the selected social media posts comprising the identified entities/key terms. FIG 7A shows a list of key terms along with the social media post. Furthermore, boyd teaches receiving, by the computing device over the network, a response from a user on the web page to a particular live post from the first set of live posts that are displayed. 0029, 0118 of boyd discloses of allowing the users to reply to the units of social media content that are displayed. 
Furthermore, boyd discloses obtaining posts from social media sites such as Facebook and twitter wherein the posts obtained are posts posted x amount of hours ago that contain matching entities from the articles which could be a form of live posts (FIG 7B) However, the cited art fails to specifically  disclose displaying the set of (live) posts and key terms on the web page displaying the article updating, via the computing device over the network, the web page to additionally display the first set of live posts and the list of key terms. Note: the claimed language does not explicitly state how the list of key terms are displayed, just the key terms of a list are displayed in some fashion. Therefore, the broadest reasonable interpretation is applied.  However, Kiciman discloses the display of keyterms and posts associated with the keyterms are displayed on/within the webpage, comprising the article, on a client computing device. For example, Kiciman discloses an individual reviewing a web page that pertains to a certain topic, and a contact of the individual has posted a message via the social networking application that is related to such topic, the at least one social networking message (indicating at least more than one) can be displayed to the individual together with the content of the web page. (0025) Thus, Kiciman discloses at least one (thus multiple is possible) live post/message, related to the topic of the article is viewing on a web page, is displayed on the webpage the user is viewing. In other words, the webpage is updated to display these live posts.  In further detail, FIG 4 and 5 discloses a webpage comprising an article of text that contains key terms. These key terms are then associated with multiple social networking messages.  It is noted that Kiciman discloses that these social networking messages are related to the keyterms within the article in the webpage being displayed. These social networking messages are communicated to the webpage and displayed on the webpage with the keyterms and article. (See FIG 5; Paragraph 0047, 0049, 0058; Claim 1).  The Examiner respectfully states that the matching of key terms in the article with social networking messages were determined by extracting entities/keywords from the webpage. (0040, 0057: step 802-806; 0060: step 908-910) These keyterms entities/keywords are compared with content of a plurality of social networking messages from a social networking application. (0029, 0030; ) on a web server (0026) . Kiciman discloses the social networking application is similar to known social media/networking applications at the time of Applicant invention such as Facebook wherein these types of application disclose status updates and other form of (live) postings (0023-0024). Facebook comprises live posts that are forms of social networks messages. Furthermore, the matching of the messages with the keyterms from the webpage involving filtering the social messages. Para 0030 states " compare an entity extracted from the content 106 of the web page 104 with entities extracted from the social networking messages posted by the contacts 110-112 of the individual via the social networking application 108. A ranker component 122 can assign a score to each social networking message based at least in part upon the comparison undertaken by the comparer component 120. Therefore, a social networking message that has an entity extracted therefrom that is substantially similar to the entity extracted from the web page 104 will most likely be assigned a higher score than a social networking message that is not associated with an entity that is substantially similar to the entity extracted from the web page". Social messages comprising the extracted keyterm that has an assigned keyterm above the threshold are kept and displayed in the webpage (as further explained below). In addition, Kiciman discloses another form of filtering by filtering social messages based on content from being displayed on the web page even if they have a score. Once it is determined that the obtained social networking messages are related to the keyterm(s) (by using the score), the at messages along with the keyterm is transmitted to the webpage to be displayed with the webpage comprising the article (FIG 5, 0033, 0058, step 814; Claim 1). This is a form of updating the webpage to additionally display the messages and list of key terms. Thus, Kiciman et al discloses extracting one or more terms from a one or more terms from a webpage, searching social networks for posts with the extracted term that includes filtering the posts, obtaining social network posts/messages wherein the webpage is updated to additionally display (a list of) keyterms and set of (live) posts associated with the terms.
 It would have obvious to one of ordinary skill in the art to have modified the cited art with the displayed posts and keyterms of Kiciman et al since it would have provided the benefit of providing an individual that is viewing an arbitrary web page with social networking messages that are in some way are related to content of the web page. (0004)
Therefore, in conjunction with Boyd, the combination of the display of the article and posts of boyd with the display of the article, (live) posts, and key terms on a web page of Kiciman results in teaching “updating, via the computing device over the network, the web page to additionally display the first set of live posts and the list of key terms”. 
Furthermore, boyd discloses the ability to reply social media data/posts while viewing the web page (0029, 0118)  0029 of boyd states “Social media data that relates to those entities may therefore be presented to the user together with the web page, to permit the user to view, reply to, or otherwise interact with relevant social media data while viewing the web page”. 0118 discloses replying to a unit of social media. Furthermore, boyd discloses multiple posts being displayed that allows the user to select one of the posts. Boyd clearly states the user can reply to any one of the displayed posts shown in FIG 7B. Thus, boyd discloses receiving, by the computing device over the network, a response from a user associated with the webpage to a particular live post from the first set of live posts that is associated with the web page. Furthermore, Kiciman discloses the ability for the user to reply to a selected message of messages that appears on webpage wherein the reply is transmitted to the source of the post. (0009, 0051, 0064). As state above, Kiciman discloses each of the message are added to the webpage, by updating the webpage, and can be all displayed. Thus, Kiciman discloses a reply to a post selected from multiple posts on the updated webpage.   However, the cited art fails to specifically disclose receiving, by the computing device over the network, a response on web page to a particular live post that is displayed on the web page along with the article: causing, by the computing device, in response to receiving the response, the response to initially be displayed on the web page, such that the response is displayed in association with the particular live post; causing, over the network, after displaying the response on the web page, the web page to be updated to additionally display the response on the web page in association with the particular live post; causing, over the network, the response to be posted on the original network location which the first live post was retrieved. In other words, the cited art does not explicitly teach retrieving a post from a first website, displaying it on a second website; then receiving a reply to the post on the second website, displaying it on the second website, then causing it to also be displayed on the first website according to the Applicant (See remarks, filed 8/3/2021, on pages 10-15) 
However, He et al discloses that a first user creates a post that is stored in a comment database wherein the post is displayed at a third party website (first website) along at the first user’s news feed/profile page (a form of a webpage). The comment database, news feed and/or third party website would be viewed as the source of the “live” post. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, He discloses the user can create multiple posts which each are stored in the database and each posts are displayed at the third party website along at the first user’s news feed/profile page. Thus, the website and first user’s page would be updated with the multiple posts. A second user can access the first’s user news feed/profile (updated) page (second website) which contains the first user’s multiple posts and then comments on a selected post. In other words, the second user replies to one of the first user’s post/comment. FIG 4B shows an embodiment of one of the multiple posts of the first user that a second user can reply to in which the second user’s response is added below the selected first’s user comment on first user’s news feed/profile (updated)  page (Second website) that the second user was replying to. Thus, He shows receiving a response on the (updated) page to a particular post (of the set of posts). Thus, first user’s news feed/profile page is updated to additionally display the response on the first user’s news feed/profile page in association with the first live post that was selected from the set. In order for the news/profile page to be updated with the second user’s response with the select post, it is implicit that the second user’s reply/response was identified as being a response to the selected first user’s post prior to the news feed/profile page being updated. The second user’s post/comment is then stored with the selected first user’s comment in the comment database and is also displayed on the first’s user news feed/profile page. Furthermore, the webserver hosting the third party website that also contains the selected first user’s post is then refreshed and accesses the comment database for new posts/replies. The webserver hosting the third party website identifies, in the comment database, that a reply/response to the selected first user’s post has been made which results in the third party website (first website) on the server being updated to display the second user’s reply/comment/response to the selected first user’s post. The web server and comment database are separate and communicate via network (FIG 1). Thus, the third party website (first website) is updated to additionally display the response (from the second user) on the third party website in association with the selected (first user) post. The second post originated from the comment database and/or first user’s profile/news feed (source location of the second post). Transferring the second post from the database and/or news feed to the webpage involves the use of a network. (FIG 4A-C; 0034).Thus, He also discloses the second user’s response to be posted on the third party website which the selected first live post from the first user was retrieved. In other words, He discloses a first webpage comprising post “403” wherein a first user created post “403” on the first webpage. (FIG 4; 0034) Post “403” is also (re)published on a second webpage. (FIG 4A; 0034)  Thus, He discloses post 403 on a first webpage, which the post originated from and post 403 also being on a second webpage. A second user decides to respond to post 403 on the second webpage. The second user enters their response into box 410 and hits the submit icon 411 creating response (post) 404. By hitting icon 411, this results in the second webpage being updated to display the response 404 under post 403. (FIG 4B; 0034). Therefore, He is receiving a response on the second webpage to post 403 that is displayed on the second webpage.  Furthermore, when the second user hits icon 411, it is implicitly known that this send a request to have the submitted second user’s response to be added to the second webpage. And since this request is a response to post 403, it is implicitly known that the system hosting the second webpage identifies that a response to post 403 was made and places the second user’s response (response 404)  to be placed under post 403 on the second webpage (See FIG 4B). Furthermore, since post 403 is also on the first webpage and both the first webpage and second webpage are linked because they both displaying the same post, the first webpage is updated with the second user’s response (response 404). The second user’s response (response 404) is displayed below post 403 on the first webpage also. (FIG 4C; 0034)  In addition, post 403 originated from the first webpage, thus, the second user’s response (response 404) was posted to the respective webpage which post 403 was retrieved. As stated above, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the functionality of a second user with post 403 can be repeated with a different post by the second user. 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the cited feature of He et al since it would have provided the benefit of synchronizations of user comments between the social networking system and a third party website (0034)
	Thus, in conjunction with the cited prior art, the combination of the prior art would identify key terms on a webpage and search for a set of live posts on websites (that streamed live and uploaded by the user to a website) to be displayed on the webpage wherein the posts to be displayed on the webpage are selected based on containing or being associated with identified key terms of the webpage. Once the posts have been identified, the key terms and identified posts are display on the webpage by updating the webpage with the posts and key terms along with the article itself. Furthermore, the combination discloses identifying a response/comment/reply to a live post from the set of posts displayed on the webpage with the article and updating the webpage with the article to include the response/comment/reply on the webpage to the live post from the set of posts and then adding the reply/comment/response to the webpage/location in which the first post from the set of posts originated/was retrieved.
Therefore, the combination of the cited art teaches the argued limitations/subject matter of the independent claims. 

On pages 15-16, Applicant argues that there isn’t any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. However, the Examiner disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is noted that boyd, AlchemyAPI, Kiciman, Stibel, and He disclose inventions with webpages and web-based content (e.g. social media content) therefore, share the same field of endeavor and are combinable.

On pages 16, in regards to dependent claim 30, Applicant argues that 6 cited references were used to reject the claims. Therefore, for this reason, the rejection for the claims should be withdrawn. However, the Examiner disagrees.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177